     Case 2:19-cv-00228-JLS-DFM Document 24 Filed 02/05/19 Page 1 of 6 Page ID #:75




1     SCOTT A. KRONLAND (SBN #171693)
      EILEEN B. GOLDSMITH (SBN #218029)
2     REBECCA LEE (SBN #305119)
      ALTSHULER BERZON LLP
3     177 Post Street, Suite 300
      San Francisco, CA 94108
4     Telephone: (415) 421-7151
      Facsimile: (415) 362-8064
5     Emails: skronland@altber.com
      egoldsmith@altber.com
6     rlee@altber.com
7     Attorneys for Defendants Ventura
      County Federation of College
8     Teachers, AFT Local 1828,
      AFL-CIO, and American Federation
9     of Teachers
10    Additional Counsel on following
      page
11

12                               UNITED STATES DISTRICT COURT
13                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
14

15                                                     Case No. 2:19-cv-00228-PA (GJSx)
      MICHAEL MCCAIN, for Himself
16    and the Classes He Seeks to                      AFT DEFENDANTS’ NOTICE OF
      Represent,                                       RELATED CASES (Civ. L.R. 83-1.3)
17
                             Plaintiffs,
18                                                     Related Cases:
                      v.
19                                                     Martin v. California Teachers
      VENTURA COUNTY                                   Association, et al., No. 2:18-cv-08999-
20    FEDERATION OF COLLEGE                            JLS-DFM
      TEACHERS, AFT LOCAL 1828,
21    AFL-CIO; AMERICAN                                Babb v. California Teachers Association,
      FEDERATION OF TEACHERS;                          et al., No. 8:18-cv-00994-JLS-DFM
22    VENTURA COUNTY
      COMMUNITY COLLEGE                                Matthews v. United Teachers Los Angeles,
23    DISTRICT                                         et al., No. 2:18-cv-06793-JLS-DFM
24                                                     Wilford v. National Education Association
                                                       et al., No. 8:18-cv-01169-JLS-DFM
25
                                                       Few v. United Teachers Los Angeles, et
26                                                     al., No. 2:18-cv-09531-JLS-DFM
27

28
                                                         1
      ________________________________________________________________________________________________________
      AFT DEFENDANTS’ NOTICE OF RELATED CASES                                         2:19-cv-00228-PA (GJSx)
     Case 2:19-cv-00228-JLS-DFM Document 24 Filed 02/05/19 Page 2 of 6 Page ID #:76




1     Lawrence Rosenzweig (SBN #72443)
      LAWRENCE ROSENZWEIG, P.C.
2     1990 S. Bundy Drive, Suite 777
      Los Angeles, CA 90025
3     Telephone: (310) 453-0348
      Email: lrpcorp@aol.com
4
      Attorneys for Defendant Ventura County
5     Federation of College Teachers,
      AFT Local 1828, AFL-CIO
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         2
      ________________________________________________________________________________________________________
      AFT DEFENDANTS’ NOTICE OF RELATED CASES                                         2:19-cv-00228-PA (GJSx)
     Case 2:19-cv-00228-JLS-DFM Document 24 Filed 02/05/19 Page 3 of 6 Page ID #:77




1                                   NOTICE OF RELATED CASES
2             Pursuant to Civil Local Rule 83-1.3, Defendants Ventura County Federation
3     of College Teachers, AFT Local 1828, AFL-CIO (“AFT Local 1828”), and
4     American Federation of Teachers (“AFT”) (together “AFT Defendants”) hereby
5     provide notice of the following group of five related cases pending in the Central
6     District of California: Martin v. California Teachers Association, et al., No. 2:18-
7     cv-08999-JLS-DFM; Babb v. California Teachers Association, et al., No. 8:18-cv-
8     00994-JLS-DFM; Matthews v. United Teachers Los Angeles, et al., No. 2:18-cv-
9     06793-JLS-DFM; Wilford v. National Education Association et al., No. 8:18-cv-
10    01169-JLS-DFM; and Few v. United Teachers Los Angeles, et al., No. 2:18-cv-
11    09531-JLS-DFM.
12            The present case is another lawsuit relying on the Supreme Court’s decision
13    in Janus v. AFSCME Council 31, 138 S. Ct. 2448 (June 27, 2018), to challenge the
14    collection of funds through payroll deduction to support a California teachers
15    union and the national union with which that California union is affiliated. This
16    case raises several of the same issues, against some of the same defendants, who
17    are already before the Court in the above-listed group of five related cases.
18    Therefore, this case arises from the same or closely-related transactions,
19    happenings, or events as those at issue in the above-listed cases, calls for
20    determination of the same or substantially related or similar questions of law and
21    fact, and would entail substantial duplication of labor and the risk of inconsistent
22    rulings if heard by different judges. See Civ. L.R. 83-1.3.1.
23            In this putative class action, Plaintiff McCain alleges that the AFT
24    Defendants’ collection of union membership dues pursuant to his written
25    authorization for payroll deductions of union dues violates his First Amendment
26    rights. He seeks a declaration that the Defendants’ deduction of dues and
27    revocation-of-authorization policies are unconstitutional; an injunction against the
28
                                                         3
      ________________________________________________________________________________________________________
      AFT DEFENDANTS’ NOTICE OF RELATED CASES                                         2:19-cv-00228-PA (GJSx)
     Case 2:19-cv-00228-JLS-DFM Document 24 Filed 02/05/19 Page 4 of 6 Page ID #:78




1     enforcement of those revocation policies; a refund of dues previously paid; and an
2     injunction against further dues collection. McCain has sued AFT Local 1828 (his
3     local AFT affiliate), the AFT, and the Ventura County Community College District
4     (his employer). See McCain Complaint, Dkt. 1.
5             The constellation of legal issues and defendants in this putative class action
6     overlaps substantially with the issues and parties involved in the group of related
7     post-Janus cases already pending in this Court.
8             Few v. United Teachers Los Angeles, No. 2:18-cv-09531-JLS-DFM,
9     presents a very similar First Amendment challenge to the United Teachers Los
10    Angeles (“UTLA”) policy of limiting dues deduction revocation to certain window
11    periods as authorized by union members in accordance with the language of their
12    dues authorizations. See Few, First Amended Complaint (“FAC”), ¶¶33-52 (Dkt.
13    38). UTLA, the principal defendant in Few, is an affiliate of AFT, one of the
14    defendants here. Martin v. California Teachers Association, et al., No. 2:18-cv-
15    08999-JLS-DFM, also involves a challenge to the collection of membership dues
16    by teachers unions, including the practice of limiting dues deduction revocation to
17    certain window periods as authorized by union members. See Martin, FAC ¶¶60-
18    62 (Dkt. 47). In Few and Martin, as here, some of the plaintiffs allege that they
19    would not have become union members prior to Janus if they had known that they
20    had First Amendment rights not to financially support an exclusive representative.
21    See Few, FAC ¶¶41-43 (Dkt. 38); Martin, FAC ¶¶17-19 (Dkt. 47); compare
22    McCain, Complaint ¶49 (Dkt. 1). Few, Martin, and this case all squarely raise the
23    issue of whether a union may lawfully enforce terms of union dues deduction
24    authorizations.
25            This case also includes a claim for class-wide retrospective damages that
26    includes the period before the Janus decision. As such, this case will present the
27    issue whether unions that followed California law and then-binding Supreme Court
28
                                                         4
      ________________________________________________________________________________________________________
      AFT DEFENDANTS’ NOTICE OF RELATED CASES                                         2:19-cv-00228-PA (GJSx)
     Case 2:19-cv-00228-JLS-DFM Document 24 Filed 02/05/19 Page 5 of 6 Page ID #:79




1     precedent have a good faith defense to pre-Janus liability under 42 U.S.C. §1983.
2     (The Complaint in this case alleges that dues authorizations are invalid because
3     they do not advise employees “that they have First Amendment rights not to
4     financially support an exclusive representative.” Complaint ¶49 (Dkt. 1)). The
5     issue whether unions have a good faith defense to §1983 liability for pre-Janus
6     conduct is presented in Babb v. California Teachers Association, et al., No. 8:18-
7     cv-00994-JLS-DFM and Wilford v. National Education Association et al., No.
8     8:18-cv-01169-JLS-DFM, as well as in Martin.
9             The AFT is not only a defendant in both this case and Wilford, but the
10    putative class in Wilford appears to overlap with the class alleged here. This case
11    is a putative class action on behalf of a “Revocation Class,” which is described as
12    all those Ventura County Community College District employees who are
13    represented by AFT and who have resigned their union membership, revoked their
14    consent to pay dues, and who had union dues deducted from their pay, McCain
15    Complaint, ¶27 (Dkt. 1), and a “Full Dues Class,” which is described as those
16    Ventura County Community College District employees who are represented by
17    AFT and who are subject to the dues deduction revocation policy. Id., ¶28.
18    Wilford is a putative class action that asserts claims on behalf of, inter alia, an
19    “AFT Subclass” consisting of “each individual who: (1) is not a member of a
20    union; (2) has had fair share service fees or union agency fees deducted from the
21    money paid to him/her by his/her employer, which fees have been remitted to
22    AFT; and (3) has not affirmatively consented in writing to pay the fees.” Wilford
23    Amended Class Action Complaint, ¶32(b) (Dkt. 155). While Wilford appears to
24    challenge only the collection of fair-share fees from employees who were not
25    union members, id., ¶¶41-47, by purporting to sweep in any employee who has
26    “not affirmatively consented in writing to pay the fees,” the “AFT Subclass”
27    definition is so broad as to potentially overlap with the class definitions of AFT-
28
                                                         5
      ________________________________________________________________________________________________________
      AFT DEFENDANTS’ NOTICE OF RELATED CASES                                         2:19-cv-00228-PA (GJSx)
     Case 2:19-cv-00228-JLS-DFM Document 24 Filed 02/05/19 Page 6 of 6 Page ID #:80




1     represented employees described in this case. If these cases were to proceed
2     before different judges, there is a potential for conflicting rulings that would affect
3     the same AFT-represented employees. Moreover, Wilford’s “AFT Subclass” is
4     defined so broadly as to include any employee represented by California affiliate
5     of AFT in any bargaining unit, including those employees represented by AFT
6     Local 1828.
7             Because the present case presents many common issues concerning the
8     liability of California teachers unions for similar conduct, and involves one of the
9     same defendants, and a potentially overlapping class, as are at issue in the group of
10    related cases, the AFT Defendants respectfully submit that this case is related to
11    these earlier cases under Civ. L.R. 83-1.3.1.
12

13    Dated: February 5, 2019                         Respectfully submitted,
14

15                                                    By: _/S/ Scott A. Kronland
16                                                            Scott A. Kronland
17                                                    ALTSHULER BERZON LLP
                                                      Attorneys for Defendants Ventura County
18                                                    Federation of College Teachers, AFT Local
                                                      1828, AFL-CIO and American Federation of
19                                                    Teachers
20                                                    LAWRENCE ROSENZWEIG, P.C.
                                                      Attorneys for Defendants Ventura County
21                                                    Federation of College Teachers, AFT Local
                                                      1828, AFL-CIO
22

23

24

25

26

27

28
                                                         6
      ________________________________________________________________________________________________________
      AFT DEFENDANTS’ NOTICE OF RELATED CASES                                         2:19-cv-00228-PA (GJSx)
